             Case 2:13-cr-00201-RSM Document 76 Filed 07/08/20 Page 1 of 1




 1                                           THE HONORABLE RICARDO S. MARTINEZ
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6   UNITED STATES OF AMERICA,                    )   NO. CR 13-201-RSM
                                                  )
 7                   Plaintiff,                   )
                                                  )   ORDER GRANTING STIPULATED
 8             vs.                                )   MOTION TO EXTEND DEADLINE
                                                  )   FOR DEFENDANT TO FILE REPLY
 9   STEVEN ALEXANDER BOLDEN,                     )   BRIEF
                                                  )
10                   Defendant.                   )
                                                  )
11                                                )
12
13         THE COURT, having considered the stipulated motion to extend the deadline
14   for the defendant to file his reply brief, GRANTS the motion.
15         IT IS ORDERED that the deadline for the defendant to file his reply brief is
16   extended from July 10, 2020 to July 17, 2020. The Clerk of Court is directed to note the
17   motion for consideration July 17, 2020.
18         DONE this 8th day of July, 2020.
19
20                                               A
                                                 RICARDO S. MARTINEZ
21                                               CHIEF UNITED STATES DISTRICT
                                                 JUDGE
22
23   Presented by:

24   s/ Jennifer E. Wellman
     Assistant Federal Public Defender
25
     Attorney for Steven Bolden
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER GRANTING EXTENSION                                   1601 Fifth Avenue, Suite 700
       OF DEADLINE TO FILE REPLY BRIEF      -1                      Seattle, Washington 98101
       (US v. Steven Bolden; CR13-201RSM)                                      (206) 553-1100
